IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                   AT NASHVILLE                FILED
                            FEBRUARY 1998 SESSION
                                                                   May 27, 1998

                                                               Cecil W. Crowson
                                                              Appellate Court Clerk
TRACY HIGGINBOTHAM                       )
                                         )
             Appellant,                  )       C.C.A. No. 01C01-9704-CC-00126
                                         )
vs.                                      )       WAYNE COUNTY
                                         )
STATE OF TENNESSEE,                      )       Honorable Jim T. Hamilton
                                         )
             Appellee.                   )       (Habeas Corpus)
                                         )
                                         )




                       SEPARATE CONCURRING OPINION

             I concur in the results in this case. In State v. Milton S. Jones, Jr., No.

02C01-9503-CR-00061, slip op. at 5 (Tenn. Crim. App., at Jackson, March 7, 1997),

a panel of this court ruled that mens rea is an element of offenses such as sexual

battery or rape. While I subscribe to the view expressed in Jones, I do concur that

the allegations in these indictments do imply the mens rea.



                                         _________________________________
                                         Gary R. Wade, Judge